           Case 1:20-cv-12010-IT Document 24 Filed 01/22/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
FRIEDRICH LU                        )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )
                                    )
                                    )
JAMES R. CLARKE, MARY REGAN, )                          C.A. 20-12010-IT
MAURA A. HENNIGAN, ROBERT L. )
SHEKETOFF, JAMES L. SULTAN,         )
AND CHARLES W. RANKIN               )
                                    )
      Defendants.                   )
____________________________________)

     DEFENDANT MAURA HENNIGAN, MARY REGAN, AND JOSEPH STANTON’S
       MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS

       For the reasons outlined in their attached memorandum and pursuant to Federal Rules of

Civil Procedure 41(b), 12(b), and applicable immunities, Defendants Maura Hennigan and Mary

Regan, in their individual capacities as clerks for the Suffolk County Superior Court, and

Defendant Joseph Stanton, in his official and individual capacities as a clerk for the

Massachusetts Appeals Court (collectively “Defendants”), respectfully move to dismiss pro se

Plaintiff Friedrich Lu’s Complaint.

       Plaintiff’s claims should be dismissed because Plaintiff has failed to comply with a 2002

Court Order, which requires him to take certain actions when filing in this Court, Defendants are

entitled to absolute immunity, the Amended Complaint fails to state a claim under 42 U.S.C. §

1983, and Plaintiff has failed to properly serve Defendants.

       For these reasons, Defendants respectfully request that the Amended Complaint in this

matter be dismissed in its entirety as to Defendants.

                                                 1
          Case 1:20-cv-12010-IT Document 24 Filed 01/22/21 Page 2 of 3




                                     Defendants,

                                     MAURA A. HENNIGAN, MARY REGAN, in their
                                     individual capacities, AND JOSEPH STANTON, in his
                                     official and individual capacity,

                                     By their Attorneys,

                                     MAURA HEALEY
                                     ATTORNEY GENERAL


                                     /s/ Erica Morin
                                     Erica Morin, BBO No. 687471
                                     Assistant Attorney General
                                     Government Bureau/Trial Division
                                     One Ashburton Place, 18th Floor
                                     Boston, MA 02108
                                     Tel: (617) 727-2200 Ext. 2593
                                     Erica.Morin@mass.gov

Date: January 22, 2021




                                        2
           Case 1:20-cv-12010-IT Document 24 Filed 01/22/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, Erica Morin, Assistant Attorney General, hereby certify that I have this day, January
22, 2021, served the foregoing document, upon all parties, by electronically filing to all ECF
registered parties and by sending a copy, via first class mail, postage prepaid to all unregistered
parties, including:

Friedrich Lu
c/o St Francis House
PO Box 499
Lafayette Station
Boston, MA 02112

James L. Sultan
Charles W. Rankin
Rankin & Sultan
1666 Massachusetts Avenue, Suite P-16
Lexington, MA 02420



                                                              /s/ Erica Morin
                                                              Erica Morin
